Exhibit 10.1

 

Execution Version

 

September 29, 2009

 

BNP Paribas, as Lender and Administrative Agent

787 Seventh Avenue

New York, NY 10019

 

Deutsche Bank Trust Company Americas, as Collateral Agent and Depositary Agent

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, NY 10005

 

The Lender parties to the Credit

Agreement (as defined below)

 

Re:                             Waiver and Amendment pursuant to
Section 9.12(a) of the Credit Agreement (as defined below) and Section 10.1 of
the Account Agreement (as defined in such Credit Agreement)

 

Ladies and Gentlemen:

 

This Waiver and Amendment (the “Amendment”) is delivered to you pursuant to
(a) Section 9.12(a) of that certain Credit Agreement, dated as of September 25,
2006 (as amended, supplemented and modified from time to time, the “Credit
Agreement”), among BFE Operating Company, LLC (“Opco”), Buffalo Lake Energy, LLC
(“Buffalo Lake”), Pioneer Trail Energy, LLC (“Pioneer Trail” and, together with
Opco and Buffalo Lake, the “Borrowers”), Opco, as Borrowers’ Agent (the
“Borrowers’ Agent”), the Lenders party thereto, BNP Paribas, as Administrative
Agent and Arranger, and Deutsche Bank Trust Company Americas, as Collateral
Agent and (b) Section 10.1 of that certain Collateral Account Agreement, dated
as of September 25, 2006 (as amended, supplemented and modified from time to
time, the “Account Agreement”), among the Borrowers, the Borrowers’ Agent,
Deutsche Bank Trust Company Americas, as Collateral Agent, Depositary Agent and
Securities Intermediary.  All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement. 
The parties hereto agree that this Amendment may be executed in counterparts.

 

WHEREAS, pursuant to a letter dated May 22, 2009 (the “May 22 Letter”), the
Administrative Agent asserted that, due to the existence of certain facts and
occurrence of certain events, as described in the May 22 Letter a number of
Defaults and Events of Default under the Credit Agreement had occurred and were
continuing pursuant to Sections 7.1(c), (f) and (x) of the Credit Agreement;

 

WHEREAS, pursuant to a letter dated July 1, 2009 (the “July 1 Letter”), the
Administrative Agent asserted that (a) the Construction Loans matured on
June 30, 2009, (b) on such date the principal amount of the Construction Loans,
together with accrued interest thereon, became due and (c) as a result thereof
Events of Default had occurred and were continuing pursuant to Sections
7.1(a) and (p) of the Credit Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Lenders party hereto wish to (a) waive any Events of Default that
may have arisen as a result of the facts and events described in the May 22
Letter and/or July 1 Letter and (b) retroactively extend the Date Certain and
waive certain provisions of the Credit Agreement related to the failure of the
Projects to have achieved Conversion prior to June 30, 2009, in each instance to
permit the Borrowers to convert the Construction Loans to Term Loans subject to
the terms and conditions set forth in the Credit Agreement and herein; and

 

WHEREAS, the Borrowers, the Borrowers’ Agent, the Agents (acting at the
direction of the Lenders) and the Lenders are desirous of entering into this
Amendment to amend certain provisions of the Account Agreement and the Credit
Agreement, each as further described below.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       The Lenders hereby waive any Events of
Default that may exist of which the Lenders are aware arising out of the facts
and events described in the May 22 Letter and/or July 1 Letter.  This Amendment
constitutes notice to the Borrowers that as of the Effective Date the Borrowers
may elect to convert the Base Rate Loans to Eurodollar Loans pursuant to and in
accordance with the terms of the Credit Agreement.

 

2.                                       The Lenders hereby retroactively extend
the occurrence of the Date Certain from June 30, 2009 to September 29, 2009.  In
connection therewith, the Administrative Agent and Lenders hereby retroactively
waive the occurrence of:

 

(a)                                  and extend the maturity date of the
Construction Loans pursuant to Sections 2.1(a), 2.1(b) and 6.1(a) of the Credit
Agreement and under any applicable Construction Notes, from June 30, 2009 to the
earlier of the Conversion Date and September 29, 2009;

 

(b)                                 and extend the date of the termination of
the Construction Loan Commitments pursuant to Sections 2.26(a) and 6.1(a) of the
Credit Agreement, in an aggregate amount equal to $13,421,757, from June 30,
2009 to the earlier of the Conversion Date and September 29, 2009;  provided
that (i) Construction Loans in an aggregate amount of $3,678,762 shall be
disbursed into the Construction Accounts on the Conversion Date, pursuant to and
in accordance with a Notice of Borrowing delivered by the Borrowers’ Agent, and,
notwithstanding anything to the contrary contained in the Credit Agreement, the
Account Agreement or herein, the Borrowers shall, and shall be permitted to, use
the proceeds of such Construction Loans (A) in an aggregate amount of $1,312,082
on the Conversion Date to pay all fees, costs and expenses of the professional
advisors to any Secured Party as set forth in Exhibit A attached hereto and
(B) in an aggregate amount of $2,366,680 solely to pay the Project Costs set
forth in the revised Construction Budgets attached hereto as Exhibits B-1 and
B-2, in each case in accordance with Section 4.1 of the Account Agreement, and
(ii) the unutilized Construction Loan Commitments in an aggregate amount equal
to $9,742,995 are hereby converted as of the Effective Date to DSRA Loan
Commitments (as defined below), which DSRA Loan Commitments shall be available
commencing on the Conversion Date pursuant to and in

 

2

--------------------------------------------------------------------------------


 

accordance with the terms and conditions set forth herein, in the Credit
Agreement and in the Account Agreement; and

 

(c)                                  the Borrowers’ failure to achieve Project
Completion Date by June 30, 2009 and hereby extend the date by which the
Borrowers must achieve the Project Completion Date pursuant to Sections
5.21(a) and 7.1(p) of the Credit Agreement from June 30, 2009 to September 29,
2009.

 

For the avoidance of doubt, (A) the unutilized Construction Loan Commitments in
an aggregate amount equal to $1,720,243 have permanently terminated on June 30,
2009 and (B) the DSRA Loan Commitments shall only be available during the DSRA
Loan Availability Period (as defined below).

 

3.                                       The Administrative Agent and the
Lenders hereby approve (a) the proposed amendments to the Buffalo Lake
Construction Budget and the Pioneer Trail Construction Budget, respectively, as
presented in the amended Construction Budgets attached hereto as Exhibits B-1
and B-2, and agree that such amended Construction Budgets shall now constitute
the Buffalo Lake Construction Budget and the Pioneer Trail Construction Budget,
respectively, and (b) the proposed amendments to the Operating Budget for the
Operating Year of 2009 attached hereto as Exhibit B-3, and agree that such
amended Operating Budget shall now constitute the Operating Budget for the
Operating Year of 2009.

 

4.                                       Section 2.2(a) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(a)                            Subject to and upon the terms and conditions set
forth herein, each of the Lenders: (x) agrees that on the Conversion Date all
Construction Loans of such Lender outstanding on such date (after giving effect
to any Borrowing of Construction Loans on such date and any prepayment of
Construction Loans on such date in accordance herewith) shall automatically
convert into term loans (the “Converted Loans”) in an aggregate principal amount
equal to the outstanding amount of the Construction Loans of such Lender as of
the Conversion Date and (y) severally agrees to make, from time to time during
the DSRA Loan Availability Period, loans (the “DSRA Loans”, and, together with
the Converted Loans, the “Term Loans”) to the Borrowers, which DSRA Loans
(i) shall at the option of the Borrowers’ Agent, be Base Rate Loans or
Eurodollar Loans (provided, however, that except as provided in Section 2.12,
all DSRA Loans comprising the same Borrowing shall at all times be of the same
Type), (ii) shall be made and maintained in Dollars, (iii) shall not exceed for
any Lender, in aggregate principal amount, that amount which equals the DSRA
Loan Commitment of such Lender, (iv) shall mature on the Term Loan Maturity Date
and (v) shall be disbursed solely for the purposes and pursuant to the
requirements of Section 2.3(b) of this Agreement and Section 4.5(c) of the
Account Agreement or Section 2.3(c) of this Agreement, but at no time shall the
aggregate amount of the Term Loans of any Lender exceed such Lender’s Term Loan
Commitment in effect as of such date.  The Term Loans are available only on the
terms and conditions specified hereunder, and once repaid, in whole or in part,
at maturity or by prepayment, may not be reborrowed in whole or in part.”

 

3

--------------------------------------------------------------------------------


 

5.                                       The heading of Section 2.3 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows: “Notice of Borrowing.”

 

6.                                       Section 2.3 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(a)                            Whenever the Borrowers desire to make a
Borrowing of a Construction Loan pursuant to Section 2.1(a) or (b) or a Working
Capital Loan pursuant to Section 2.2(c), the Borrowers’ Agent shall give the
Administrative Agent at its Notice Office (i) at least three Business Days’
prior written notice in the case of Eurodollar Loans and (ii) at least one
Business Day’s prior written notice in the case of Base Rate Loans; provided,
that any such notice shall be deemed to have been given on a certain day only if
given before 11:00 a.m. (New York City time).  Each such notice (a “Notice of
Borrowing”) shall be irrevocable and shall be given by the Borrowers’ Agent
substantially in the form of Exhibit A hereto, appropriately completed to
specify (A) the aggregate principal amount of the Construction Loans or Working
Capital Loans to be made pursuant to such Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) whether the Construction Loans or
Working Capital Loans being made pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or Eurodollar Loans, (D) if the Construction Loans
or Working Capital Loans being made pursuant to such Borrowing are to be
initially maintained as Eurodollar Loans, the initial Interest Period to be
applicable thereto, (E) in the case of Working Capital Loans, the Ratio of Debt
to Total Project Costs at such time, and (F) in the case of Construction Loans,
whether such Construction Loans are Buffalo Lake Construction Loans or Pioneer
Trail Construction Loans and, in the case of a requested Borrowing of any Excess
Construction Loan Commitment, the Construction Account into which the Loan
proceeds are to be deposited.  The Administrative Agent shall promptly give each
Lender notice of the proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.

 

(b)                                 Any DSRA Notice of Borrowing issued by the
Depositary Agent in accordance with Section 4.5(c) of the Account Agreement
shall be deemed an irrevocable Notice of Borrowing issued by the Borrowers’
Agent to the Administrative Agent without any further action or consent from the
Borrowers or the Borrowers’ Agent, provided that initially any DSRA Loans issued
pursuant to a DSRA Notice of Borrowing shall be maintained as (i) if the
Borrowers’ Agent shall have given at least three (3) Business Days’ prior
written notice to the Administrative Agent and the Depositary Agent of the
anticipated need for such DSRA Notice of Borrowing, the aggregate amount of DSRA
Loans to be requested thereby and the desired Interest Period with respect
thereto, a Eurodollar Loan, and (ii) otherwise, a Base Rate Loan; provided
further that the Borrowers shall have the option to convert such Loans to Loans
of another Type in accordance with Section 2.8 of this Agreement.  Whenever the
Administrative Agent receives a Transfer Date Certificate indicating that the
Depositary Agent may be required to issue a DSRA Notice of Borrowing, the
Administrative Agent shall promptly give each Lender notice of such event. 
Whenever the Administrative Agent receives (A) a DSRA Notice of Borrowing, or
(B) a written notice set forth in clause (i) above, the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly give each Lender notice of the proposed
Borrowing and of such Lender’s proportionate share thereof.

 

(c)                                  In the event that (A) the conditions for
Distributions set forth in Section 5.16(c) have been satisfied on any two
consecutive Quarterly Distribution Dates occurring after September 30, 2009;
provided that, during the DSRA Loan Availability Period, the undrawn amount then
available under any outstanding DSRA Loan Commitments (assuming the compliance
with the conditions set forth in Section 2.3(c)(A) above) shall be included for
the purposes of the calculation set forth in Section 5.16(c)(v), (B) the
Borrowers have fully repaid Cargill and Cargill Commodity for all payments
deferred pursuant to (but would have been due but for) the Omnibus Amendments
and any other amounts then due under the Omnibus Amendments and (C) the
Borrowers’ Agent shall have delivered to the Administrative Agent an Officer’s
Certificate certifying as to the satisfaction of each of the conditions
described in clauses (A) and (B) above, the Borrowers shall be entitled to make
a Borrowing of the DSRA Loans by submitting a Notice of Borrowing.  Subject to
the immediately preceding sentence, whenever the Borrowers desire to make a
Borrowing of the DSRA Loans pursuant to this Section 2.3(c), the Borrowers’
Agent shall give the Administrative Agent a Notice of Borrowing substantially in
the form of Exhibit A hereto, appropriately completed to specify (i) the
aggregate principal amount of the DSRA Loans to be made pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the DSRA Loans being made pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or Eurodollar Loans, and (iv) if the
DSRA Loans being made pursuant to such Borrowing are to be initially maintained
as Eurodollar Loans, the initial Interest Period to be applicable thereto.  The
Administrative Agent shall promptly give each Lender notice of the proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.”

 

7.                                       Section 2.4 of the Credit Agreement is
hereby amended by adding the following sentence immediately following the second
sentence of Section 2.4:

 

“Each Borrowing of DSRA Loans shall be incurred ratably among the Lenders based
upon the amount of their respective DSRA Loan Commitments.”

 

8.                                       Section 2.5(a) of the Credit Agreement
is hereby amended by adding the following two (2) sentences at the end thereof:

 

“The aggregate principal amount of each Borrowing of a DSRA Loan under
Section 2.3(c) shall not be less than the lesser of (i) Five Hundred Thousand
Dollars ($500,000) and (ii) the undisbursed amount of each Lender’s DSRA Loan
Commitment, in the aggregate.  The aggregate principal amount of any Borrowing
under Section 2.3(b) shall be in the amount required under Sections 4.2(b) and
4.5 of the Account Agreement and shall not be subject to any minimum amount.”

 

9.                                       Section 2.6 of the Credit Agreement is
hereby amended by:

 

5

--------------------------------------------------------------------------------


 

(a)                                  adding immediately after the words “on the
date specified in each Notice of Borrowing” appearing in the second line thereof
the following text: “or DSRA Notice of Borrowing (and, in the case of a DSRA
Notice of Borrowing, no later than 1.00 pm (New York City time) on the third
Business Day (in the case of Eurodollar Loans) or the next Business Date (in the
case of Base Rate Loans) from the date specified in such notice)”;

 

(b)                                 deleting the word “and” immediately after
the phrase “in the case of Construction Loans,” in the seventh line thereof;

 

(c)                                  adding the phrase “, (iii) the account
designated by the Administrative Agent, in the case of DSRA Loans issued
pursuant to a DSRA Notice of Borrowing under Section 2.3(b), and (iv) the Debt
Service Reserve Account, in the case of DSRA Loans issued pursuant to a Notice
of Borrowing under Section 2.3(c)” immediately after the phrase “and under
Section 5.31 hereof” in the eleventh line thereof; and

 

(d)                                 adding the phrase “or distribute to the
Lenders in accordance with Section 6.8(a)(ii)” immediately after the phrase
“make available to the Borrowers a corresponding amount” in the seventeenth line
thereof.

 

10.                                 Section 2.7(e) of the Credit Agreement is
hereby deleted in its entirety.

 

11.                                 Section 2.26(b) of the Credit Agreement is
hereby amended by:

 

(a)          adding the phrase “(other than DSRA Loan Commitments)” immediately
after the phrase “Any unutilized Term Loan Commitments” in the first line
thereof; and

 

(b)         adding the following sentence at the end thereof:  “Any unutilized
DSRA Loan Commitments shall be automatically and permanently terminated at the
close of business on the Term Loan Maturity Date.”

 

12.                                 Section 2.26(c) of the Credit Agreement is
hereby amended by deleting the words “the corresponding”.

 

13.                                 Section 5.1 of the Credit Agreement is
hereby amended by adding the following new clause (n) at the end thereof:

 

“(n)                           Cash Flow Forecasts.  On a monthly basis a
rolling thirteen week cash flow forecast of the Borrowers.”

 

14.                                 The first sentence of Section 5.17 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“The Borrowers shall maintain in full force and effect one or more Hedging
Agreements (collectively, the “Required Hedging Agreements”) with one or more
Lenders (or their Affiliates), which effectively enable the Borrowers to protect
themselves in a manner reasonably satisfactory to the Administrative Agent
against the risk of interest rate fluctuations as to a notional principal amount
at least equal to fifty percent (50%) of the

 

6

--------------------------------------------------------------------------------


 

outstanding principal amount of the Construction Loans and the Term Loans from
time to time, which Required Hedging Agreements shall be entered into and
maintained from and after September 30, 2011 and shall be maintained on a
rolling one-year basis until the Loan Termination Date; provided that if a
Required Hedging Agreement is with a counterparty other than a Lender (or an
Affiliate thereof), the obligations of the Borrowers thereunder will not be
secured by the Security Documents or any other Lien on the Property of any
Borrower and will be subordinated to the Obligations in a manner and pursuant to
terms and conditions which are in all respects satisfactory to the Required
Lenders.”

 

15.                                 Section 5.20(b)(ii) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(ii) in respect of Project Costs in an aggregate amount not to exceed Twenty
Five Thousand Dollars ($25,000)”

 

16.                                 Section 6.1(b) of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:

 

“The DSRA Loan Commitments shall automatically be reduced to zero at the close
of business on the Term Loan Maturity Date.”

 

17.                                 Section 6.7(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(a)                            Commitment Fee.  The Borrowers agree to pay to
the Administrative Agent, for the account of each Lender, a commitment
commission (the “Commitment Fee”) for (i) the Construction Loan Commitments and
the Working Capital Loan Commitments, computed at a rate equal to one half
percent (0.50)% per annum on the daily average Unutilized Commitment of such
Lender during the period commencing on the Signing Date and ending on the expiry
of the Buffalo Lake Construction Loan Availability Period, the Pioneer Lake
Construction Loan Availability Period and the Working Capital Availability
Period, as applicable, and (ii)  the DSRA Loan Commitments, computed at a rate
equal to one half percent (0.50)% per annum on the daily average Unutilized
Commitment of such Lender during the period commencing on the Conversion Date
and ending on the expiry of the DSRA Loan Availability Period.  The accrued
Commitment Fee shall be due and payable in arrears on each Quarterly Date.”

 

18.                                 Section 6.8(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(a)                            Subject to the provisions of this Section 6.8,
the Administrative Agent agrees that promptly after its receipt of (i) each
payment from or on behalf of the Borrowers in respect of any Obligations of the
Borrowers hereunder, it shall distribute such payment to the Lenders pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received, and (ii) the proceeds of the DSRA Loans issued
pursuant to a DSRA Notice of Borrowing under Section 2.3(b), it shall distribute
such proceeds to the Lenders pro rata based upon their respective shares, if
any, of the

 

7

--------------------------------------------------------------------------------


 

Obligations with respect to which such proceeds were received; provided that in
case of clause (ii) above, if any Lender (a “Defaulting Lender”) fails to pay
its portion of the DSRA Loans pursuant to a DSRA Notice of Borrowing under
Section 2.3(b), the Administrative Agent shall (A) have the rights set forth in
Section 2.6, (B) be entitled to return the proceeds of the DSRA Loans to the
Lenders who paid their respective portion of the DSRA Loans without applying
such proceeds in respect of the Obligations with respect to which such proceeds
were received (the “Returned Funds”) and the Returned Funds shall not be deemed
to be DSRA Loans or (C) be entitled to distribute such proceeds only to the
Lenders who paid their respective portion of the DRSA Loans pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
proceeds were received (without taking into account the respective shares of the
Defaulting Lenders) and such proceeds shall be deemed to be DSRA Loans.”

 

19.                                 Section 7.1(a) of the Credit Agreement is
hereby amended by adding the following proviso at the end thereof:

 

“; provided that, in the case of a failure by the Borrowers to pay principal or
interest when due, no Event of Default under this Section 7.1(a) shall exist as
a result of such failure to the extent and for so long as such failure was
solely due to: (i) the Depositary Agent’s failure to issue a DSRA Notice of
Borrowing pursuant to Section 4.5(c) of the Account Agreement or (ii) the
Lenders’ failure to make DSRA Loans to the Borrower in accordance with Sections
2.2(a)(y) and 2.3(b), in each case to the extent the aggregate amount of such
principal and/or interest is less than any remaining undrawn amounts then
available under any outstanding DSRA Loan Commitments; provided further that the
immediately preceding proviso shall not apply in case an Event of Default has
occurred and is continuing pursuant to any other clause of Section 7.1 (other
than Section 7.1(a))”

 

20.                                 The definition of “Buffalo Lake Construction
Loan Availability Period” in Appendix A to the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

““Buffalo Lake Construction Loan Availability Period” shall mean the period
commencing on the Closing Date, and ending on the earliest to occur of (i) the
full utilization of the Buffalo Lake Construction Loan Commitments of the
Lenders, (ii) the Date Certain, (iii) the Conversion Date, and (iv) the
termination of the Total Commitment pursuant to the provisions of the Credit
Agreement.”

 

21.                                 The definition of “Date Certain” in Appendix
A to the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

 

““Date Certain” shall mean September 29, 2009.”

 

22.                                 The definition of “Pioneer Trail
Construction Loan Availability Period” in Appendix A to the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

““Pioneer Trail Construction Loan Availability Period” shall mean the period
commencing on the Closing Date, and ending on the earliest to occur of (i) the
full

 

8

--------------------------------------------------------------------------------


 

utilization of the Pioneer Trail Construction Loan Commitments of the Lenders,
(ii) the Date Certain, (iii) the Conversion Date, and (iv) the termination of
the Total Commitment pursuant to the provisions of the Credit Agreement.”

 

23.                                 The definition of “Term Loan Commitment” in
Appendix A to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:

 

““Term Loan Commitment” shall mean, for each Lender, (i) the aggregate amount of
Construction Loans of such Lender as of the Conversion Date (after giving effect
to any Borrowing of Construction Loans on such date in accordance with
Section 2.1 of the Credit Agreement and any prepayment of Construction Loans on
such date in accordance with Section 6 of the Credit Agreement) plus (ii) the
DSRA Loan Commitment.”

 

24.                                 The definition of “Unutilized Commitment” in
Appendix A to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:

 

““Unutilized Commitment” shall mean, for each Lender, at any time, (i) in
respect of Construction Loans, the Construction Loan Commitment of such Lender
at such time less the aggregate outstanding principal amount of all Construction
Loans made by such Lender, and (ii) in respect of Working Capital Loans, the
Working Capital Loan Commitment of such Lender at such time less the aggregate
outstanding principal amount of all Working Capital Loans made by such Lender
and (iii) in respect of DSRA Loans, the DSRA Loan Commitment of such Lender at
such time less the aggregate outstanding principal amount of all DSRA Loans made
by such Lender.”

 

25.                                 Appendix A to the Credit Agreement is hereby
amended by adding the following new definitions:

 

““DSRA Loan Availability Period” shall mean the period commencing on the
Conversion Date and ending on the earliest to occur of (i) the full utilization
of the DSRA Loan Commitments of the Lenders, (ii) the date 60 days prior to the
Term Loan Maturity Date and (iii) the termination of the Total Commitment
pursuant to the provisions of the Credit Agreement.

 

“DSRA Loan Commitment” shall mean, as to any Lender, the applicable amount set
forth opposite such Lender’s name in Annex I to the Credit Agreement.

 

“DSRA Loans” shall have the meaning provided in Section 2.2(a) of the Credit
Agreement.

 

“DSRA Notice of Borrowing” shall have the meaning provided in Section 4.5(c) of
the Account Agreement.

 

“Omnibus Amendments” shall mean, collectively, (i) the Agreement and Omnibus
Amendment entered into as of July 30, 2009, among Buffalo Lake, Cargill and
Cargill Commodity and (ii) the Agreement and Omnibus Amendment entered into as
of July 30, 2009, among Pioneer Trail, Cargill and Cargill Commodity.”

 

9

--------------------------------------------------------------------------------


 

26.                                 Appendix B (Scheduled Principal Payments) to
the Credit Agreement is hereby amended and restated to read in its entirety as
provided in Exhibit C hereto.

 

27.                                 Annex I (Commitments) to the Credit
Agreement is hereby amended and restated to read in its entirety as provided in
Exhibit D hereto.

 

28.                                 Section 4.1(i) of the Account Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(i)                               The Borrowers’ Agent shall, through delivery
of an Officer’s Certificate no less than three Business Days prior to the
Conversion Date to the Depositary Agent (with a copy to the Administrative
Agent) notify the Depositary Agent of the anticipated Conversion Date.  The
Depositary Agent shall deem such anticipated Conversion Date to be the
Conversion Date for purposes of this Account Agreement unless otherwise notified
in writing by the Administrative Agent prior to such date.  Upon (i) the
completion of all work related to the construction of the Projects as set forth
on the Construction Budgets, including punch-list items, and (ii) the payment of
all Project Costs, in each case as duly certified by the Borrowers’ Agent to the
Administrative Agent and verified by the Independent Engineer (the “Final
Completion”), the Borrowers’ Agent shall provide the Depositary Agent and the
Administrative Agent with an Officer’s Certificate confirming that Final
Completion has been achieved and shall instruct the Depositary Agent to close
the Construction Accounts (including all sub-accounts thereunder) and transfer
all funds therein to the Project Revenues Collection Account.  Upon receipt of
such notification, the Depositary Agent shall close the Construction Accounts
(including all sub-accounts thereunder) and transfer all funds therein to the
Project Revenues Collection Account.”

 

29.                                 Section 4.2(a)(v)(A) of the Account
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(A)                        the Debt Service Reserve Account the amount set
forth in the Transfer Date Certificate and certified therein to be the amount
equal to the excess, if any, of (1) the Required Debt Service Reserve Amount as
of such Monthly Transfer Date over (2) the sum of (I) the amount then on deposit
in the Debt Service Reserve Account, (II) the undrawn amount then available
under any outstanding DSRA Letter(s) of Credit on such date, and (III) during
the DSRA Loan Availability Period, the undrawn amount then available under any
outstanding DSRA Loan Commitments on such date after giving effect to any
withdrawals from the Debt Service Reserve Account to be made on such Monthly
Transfer Date; and”

 

30.                                 Section 4.5 of the Account Agreement is
hereby amended by adding the following new clause (c) at the end thereof:

 

“(c)                            If at any time the Depositary Agent is required
to withdraw any amounts from the Debt Service Reserve Account pursuant to the
terms of this Account Agreement, the Depositary Agent shall (i) first withdraw
any monies on deposit in the Debt Service Reserve Account and, if required
pursuant to Section 5.2, make a drawing on any outstanding DSRA Letter(s) of
Credit, and (ii) to the extent that such monies (including

 

10

--------------------------------------------------------------------------------


 

the proceeds of any drawing on any outstanding DSRA Letter(s) of Credit) are
insufficient and provided that no written notice from any Agent stating that an
Event of Default has occurred has been delivered to the Depository Agent
pursuant to Section 6.1 (which notice has not been withdrawn by such Agent),
issue a written notice to the Administrative Agent substantially in the form of
Exhibit F hereto (the “DSRA Notice of Borrowing”), appropriately completed to
specify (A) the amount of such insufficiency and (B) the date on which the
Lenders should issue DSRA Loans in the amount of such deficiency (which shall be
a Business Day and shall not be later than the date on which such amounts are
due).  For the avoidance of doubt, the issuance of the DSRA Notice of Borrowing
or withdrawal of any amounts from the Debt Service Reserve Account shall not
constitute an Event of Default.”

 

31.                                 Section 5.4 of the Account Agreement is
hereby amended and restated to read in its entirety as follows:

 

“5.4                           Calculations, etc.  When any amount is specified
hereunder as being required to be on deposit in the Debt Service Reserve
Account, such amount shall be calculated by adding (a) any monies on deposit in
such account at such date, (b) the undrawn amount then available under any
outstanding DSRA Letter(s) of Credit on such date and (c) during the DSRA Loan
Availability Period, the undrawn amount then available under any outstanding
DSRA Loan Commitments on such date.  The Depositary Agent may conclusively rely
on written advice given by the Collateral Agent as to the amount described in
clauses (b) and (c) above.”

 

32.                                 Paragraph 7 of Exhibit A (Form of Transfer
Date Certificate) to the Account Agreement is hereby amended and restated to
read in its entirety as follows:

 

“7.                                 The amount of money requested to be
transferred under this Transfer Date Certificate from the Project Revenues
Collection Account to the Debt Service Reserve Account is the amount of the
excess, if any, of (a) the Required Debt Service Reserve Amount
($                          ) as of the Monthly Transfer Date over (b) the sum
of (x) the amount then on deposit in the Debt Service Reserve Account, (y) the
undrawn amount then available under any outstanding DSRA Letter(s) of Credit on
such date, and (z) during the DSRA Loan Availability Period, the undrawn amount
then available under any outstanding DSRA Loan Commitments on such date, after
giving effect to any withdrawals from the Debt Service Reserve Account to be
made on such Monthly Transfer Date.”

 

33.                                 The Account Agreement is hereby amended by
adding a new Exhibit F in the form attached hereto as Exhibit E.

 

34.                                 In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each of the Borrowers agrees that
this Amendment constitutes a Financing Document.

 

35.                                 The Lenders and Agents (collectively, the
“Lender Parties”) provide this Amendment (a) without prejudice to any of the
Lender Parties’ rights under the Credit

 

11

--------------------------------------------------------------------------------


 

Agreement, the other Financing Documents and/or under applicable law, all of
which rights and remedies are specifically reserved and (b) without prejudice to
the Borrowers’ continuing obligations under the Credit Agreement, all of which
remain in full force and effect.

 

36.                                 As a material part of the consideration for
the Administrative Agent, the Collateral Agent and the Lenders entering into
this Amendment, each of the Borrowers and the Borrowers’ Agent, on behalf of
itself and its officers, directors, equity holders, Affiliates, successors and
assigns, hereby releases and forever discharges each Secured Party and their
respective predecessors, officers, managers, directors, shareholders, employees,
agents, attorneys, representatives, subsidiaries and Affiliates (each, a
“Released Party”) from any and all claims, expenses, costs, causes of action or
other losses or liabilities of any nature whatsoever, existing on the date
hereof, including, without limitation, all claims, expenses, costs, causes of
action or other losses or liabilities for or in respect of contribution and
indemnity, whether arising at law or in equity, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which such Borrower or
Borrowers’ Agent may have or claim to have against any Released Party under,
arising out of, in connection with, or in any way related to, this Amendment or
any other Financing Document as of the date hereof.  For the avoidance of doubt,
the provisions of this clause shall survive any termination of this Amendment.

 

37.                                 On its own behalf and on behalf of the other
Lender Parties, the Administrative Agent hereby expressly reserves all of the
Lender Parties’ respective individual and collective rights and remedies under
the Credit Agreement, the other Financing Documents and applicable law,
including, without limitation, with respect to the existence of any Defaults or
Events of Default under the Credit Agreement not waived hereunder, and the
remedies available under Section 7.2(b) thereof.  The Lender Parties (a) have
not waived and do not intend to waive any existing Defaults or Events of Default
under the Credit Agreement of which the Lender Parties are not aware or any
future Defaults or Events of Default under the Credit Agreement, and (b) are not
obligated in any way, and have not agreed, to “stand still” or in any respect
forbear from individually or collectively enforcing rights or remedies under the
Credit Agreement, any other Financing Document or under any applicable law, all
of which rights and remedies are expressly reserved by the Lender Parties.  No
oral communication, course of conduct, past or future forbearance on the part of
any of the Lender Parties should be viewed as a limitation upon or waiver of the
absolute right and privilege of the Lender Parties in exercising remedies that
may in the future exist, and any single or partial exercise of any right or
remedy under the Financing Documents shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy.

 

38.                                 Pursuant to Section 9.12(a) of the Credit
Agreement, the Administrative Agent and the Lenders that are signatories to this
Amendment hereby approve the amendments to the Credit Agreement set forth in
this Amendment and the amendments to the Account Agreement set forth in this
Amendment.

 

39.                                 Pursuant to Section 9.12(a) of the Credit
Agreement and Section 10.1 of the Account Agreement, the Lenders hereby
authorize and direct the Administrative Agent and the Collateral Agent, and the
Administrative Agent (acting at the direction of the Lenders) hereby authorizes
and directs the Collateral Agent, to execute and deliver this Amendment and any
other

 

12

--------------------------------------------------------------------------------


 

documents which may be reasonably necessary to give effect to the amendments and
consents contained in this Amendment.

 

40.                                 Except as expressly amended hereby, all
terms and conditions contained in the Credit Agreement and all other Financing
Documents shall remain unchanged and in full force and effect in accordance with
their respective terms.

 

41.                                 THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

42.                                 This Amendment shall become effective as of
the date first written above (the “Effective Date”) upon the following
conditions having been fully satisfied:

 

(a)                                  the Lenders, the Borrowers, the Borrowers’
Agent, the Collateral Agent, the Depositary Agent and the Administrative Agent
shall have executed and delivered (including by way of facsimile or electronic
“pdf” format) to the Administrative Agent duly executed counterparts of this
Amendment, and

 

(b)                                 the Conversion Date shall have occurred
under the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized, have
caused this Amendment to be duly executed and delivered as of the date first
above written.

 

 

BFE OPERATING COMPANY, LLC,

 

as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BUFFALO LAKE ENERGY, LLC,

 

as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PIONEER TRAIL ENERGY, LLC, as

 

Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BFE OPERATING COMPANY, LLC,

 

as Borrowers’ Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Consented:

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

STANDARD CHARTERED BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AGFIRST FARM CREDIT BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT SERVICES OF AMERICA,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES,
ACA/FLCA, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AMARILLO NATIONAL BANK,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT BANK OF TEXAS,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW
YORK BRANCH,

 

as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FIRST NATIONAL BANK OF OMAHA,
as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-IB, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-II, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-III, LTD., as Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Collateral Agent and
Depositary Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BNP PARIBAS, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROFESSIONAL ADVISORS’ FEES

 

Baird Holm LLP:

 

$

36,000

 

Carl Marks Advisory Group LLC:

 

$

413,240

 

Kramer Levin Naftalis & Frankel LLP:

 

$

147,272

 

Lindquist & Vennum PLLP:

 

$

84,000

 

Luminate, LLC:

 

$

21,570

 

White & Case LLP:

 

$

610,000

 

 

 

 

 

Total:

 

$

1,312,082

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

BUFFALO LAKE CONSTRUCTION BUDGET

 

Water Treatment Improvement:

 

$

780,658

 

Water Treatment Tank Enclosure:

 

$

360,000

 

Centrifuge & deck vibration and venting:

 

$

323,038

 

Sulfuric acid lines/redo:

 

$

43,468

 

Loadout pump:

 

$

25,000

 

Mole Sieve Vacuum Piping:

 

$

40,000

 

Video Camera for DDGS loadout:

 

$

30,000

 

Water Hammer Piping Repair:

 

$

120,000

 

Security and Surveillance System:

 

$

75,000

 

 

 

 

 

Total:

 

$

1,797,164

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

PIONEER TRAIL CONSTRUCTION BUDGET

 

Centrifuge & Deck Vibration:

 

$

312,896

 

Sulfuric Acid Lines/redo:

 

$

58,374

 

Mole Sieve Vacuum Repair:

 

$

18,246

 

Video Camera for DDGS loadout:

 

$

30,000

 

Wet Feed Wall and Road Repair:

 

$

75,000

 

Security and Surveillance System:

 

$

50,000

 

Dryer Sump Pump:

 

$

25,000

 

 

 

 

 

Total:

 

$

569,516

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

OPERATING BUDGET

 

[Separately attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

APPENDIX B

to

Credit Agreement

SCHEDULED PRINCIPAL PAYMENTS

 

PRINCIPAL PAYMENT DATE

 

AMOUNT

 

First Quarterly Date after the Conversion Date(1)

 

$

3,150,000

 

Second Quarterly Date after the Conversion Date

 

$

3,150,000

 

Third Quarterly Date after the Conversion Date

 

$

3,150,000

 

Fourth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Fifth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Sixth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Seventh Quarterly Date after the Conversion Date

 

$

3,150,000

 

Eighth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Ninth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Tenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Eleventh Quarterly Date after the Conversion Date

 

$

3,150,000

 

Twelfth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Thirteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Fourteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Fifteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Sixteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Seventeenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Eighteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Nineteenth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Twentieth Quarterly Date after the Conversion Date

 

$

3,150,000

 

Twenty-first Quarterly Date after the Conversion Date

 

the principal amount of any Term Loans (including DSRA Loans) outstanding as of
such date

 

 

--------------------------------------------------------------------------------

(1) For the avoidance of doubt, the first Principal Payment Date will be
September 30, 2009.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ANNEX I

to

Credit Agreement

 

COMMITMENTS

 

Lender

 

Buffalo Lake
Construction
Loan
Commitment

 

Pioneer Trail
Construction
Loan
Commitment

 

DSRA Loan
Commitment

 

Term Loan
Commitment

 

Working Capital
Loan
Commitment

 

AgFirst Farm Credit Bank

 

$

18,299,819.40

 

$

14,316,934.37

 

$

1,600,634.89

 

$

34,217,388.67

 

$

4,000,000

 

Amarillo National Bank

 

$

4,773,865.93

 

$

3,734,852.45

 

$

417,556.93

 

$

8,926,275.31

 

$

1,000,000

 

BNP Paribas

 

$

3,447,792.03

 

$

2,697,393.41

 

$

301,568.89

 

$

6,446,754.32

 

$

1,000,000

 

Farm Credit Bank of Texas

 

$

20,209,365.76

 

$

15,810,875.34

 

$

1,767,657.66

 

$

37,787,898.77

 

$

4,400,000

 

Farm Credit Services of America

 

$

9,547,731.85

 

$

7,469,704.88

 

$

835,113.86

 

$

17,852,550.59

 

$

2,000,000

 

First National Bank of Omaha

 

$

12,199,879.59

 

$

9,544,622.91

 

$

1,067,089.93

 

$

22,811,592.43

 

$

2,000,000

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

6,577,326.40

 

$

5,145,796.71

 

$

575,300.66

 

$

12,298,423.77

 

$

1,600,000

 

Metropolitan Life Insurance Company

 

$

10,608,590.95

 

$

8,299,672.09

 

$

927,904.29

 

$

19,836,167.33

 

$

0

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
NEW YORK BRANCH

 

$

9,547,731.85

 

$

7,469,704.88

 

$

835,113.86

 

$

17,852,550.59

 

$

2,000,000

 

Standard Chartered Bank

 

$

9,547,731.85

 

$

7,469,704.88

 

$

835,113.86

 

$

17,852,550.59

 

$

2,000,000

 

CIFC Funding 2006-IB, LTD

 

$

1,408,953.49

 

$

1,102,300.21

 

$

123,237.29

 

$

2,634,490.99

 

$

0

 

CIFC Funding 2006-II, LTD.

 

$

2,610,707.94

 

$

2,042,497.44

 

$

228,351.45

 

$

4,881,556.82

 

$

0

 

CIFC Funding 2006-III, LTD

 

$

2,610,707.94

 

$

2,042,497.44

 

$

228,351.45

 

$

4,881,556.82

 

$

0

 

TOTAL:

 

$

111,390,205.00

 

$

87,146,557.00

 

$

9,742,995.00

 

$

208,279,757.00

 

$

20,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXHIBIT F

to

Collateral Account Agreement

 

[FORM OF DSRA NOTICE OF BORROWING]

 

DSRA NOTICE OF BORROWING

 

[Date]

 

BNP Paribas,
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below

787 Seventh Avenue

New York, NY 10019

Attention:  Barrette Palmer

 

Ladies and Gentlemen:

 

The undersigned, Deutsche Bank Trust Company Americas, as Depositary Agent,
refers to the Collateral Account Agreement, dated as of September 25, 2006,
among BFE Operating Company, LLC (“Opco”), Buffalo Lake Energy, LLC (“Buffalo
Lake”), Pioneer Trail Energy, LLC (“Pioneer Trail” and together with Opco and
Buffalo Lake, the “Borrowers”), Opco, as the Borrowers’ Agent, Deutsche Bank
Trust Company Americas (the “Collateral Agent”), and Deutsche Bank Trust Company
Americas (the “Depositary Agent”) (such Collateral Account Agreement, as
amended, supplemented or modified and in effect from time to time, the “Account
Agreement”), and hereby gives you notice pursuant to Section 4.5(c) of the
Account Agreement, that the undersigned hereby requests a Borrowing of DSRA
Loans under the Credit Agreement (as defined in the Account Agreement), and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 4.5(c) of the Account Agreement:

 

(i)     The Business Day of the Proposed Borrowing is                         ,
        .

 

(ii)    The aggregate principal amount of the Proposed Borrowing is
[                  ] Dollars ($[                    ]).

 

Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Account Agreement and/or the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Deutsche Bank Trust Company Americas,

 

as Depositary Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------